Citation Nr: 1449625	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for weight gain.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy and radiculopathy of the right lower extremity.

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy and radiculopathy of the left lower extremity.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

8.  Entitlement to an initial compensable evaluation for erectile dysfunction.

9.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the Veteran's claims file currently resides with the Providence, Rhode Island RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in September 2013.  A transcript of his hearing has been associated with the electronic record.

The Board notes that, following certification of the instant appeal to the Board in June 2013, the Veteran filed a claim of entitlement to a TDIU in September 2013.  As an initial matter, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  As the Veteran has asserted during the pendency of this appeal that his service-connected disabilities render him unemployable, the Board has determined that it may take jurisdiction of this issue as part and parcel of his increased ratings claims. 

In response to this TDIU claim, the RO scheduled the Veteran for examinations to determine the severity of his various service-connected disabilities, to include diabetes mellitus, peripheral neuropathy of the lower extremities, and bilateral hearing loss disability, the evaluations of which are currently on appeal.  Such examinations were carried out in October 2013, and reports of these examinations have been associated with the electronic record.  The issue of entitlement to a TDIU and the evaluation of the Veteran's various service-connected disabilities, to include diabetes mellitus, peripheral neuropathy of the lower extremities, and bilateral hearing loss disability, were then adjudicated in a March 2014 rating decision.  The Board notes that the Veteran was furnished with a Statement of the Case (SOC) pursuant to 38 C.F.R. § 19.30 in February 2012, which delineated the laws and regulations under which his claims were decided.  He was also furnished with a Supplemental Statement of the Case (SSOC) in November 2012, pursuant to 38 C.F.R. § 19.31, which included the claims for higher evaluations currently before the Board.  Finally, the newly obtained evidence pertaining to the issues currently before the Board was considered by the RO in its March 2014 rating decision.  The Board notes that 38 C.F.R. § 19.37 directs that evidence received by the agency of original jurisdiction (AOJ) after transfer of records to the Board for appellate consideration will be forwarded to the Board if it has a bearing on the appellate issue; in this case, evidence developed by the AOJ subsequent to certification of this appeal to the Board bears on the issues of entitlement to higher initial ratings for diabetes mellitus, peripheral neuropathy of the lower extremities, and bilateral hearing loss disability.  Section 19.37 further advises that the Board will then determine the action required with respect to the additional evidence.  In this case, the Board concludes that there is no prejudice to the Veteran in proceeding to a final decision on the issues of entitlement to higher initial ratings for diabetes mellitus, peripheral neuropathy of the lower extremities, and bilateral hearing loss disability, as the Veteran has been provided with notice of the laws and regulations pertaining to the adjudication of those claims.  As such, remand for issuance of an additional SSOC would serve no useful purpose in this case, as the Veteran has been informed of the laws and regulations pertaining to the adjudication of these issues.

The issues of entitlement to service connection for an acquired psychiatric disorder and hypertension, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 23, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal is requested with respect to the issues of entitlement to service connection for weight gain and a higher initial evaluation for erectile dysfunction.

2.  Diabetes mellitus requires insulin and restricted diet, but no restriction of activities.

3.  Peripheral neuropathy and radiculopathy of the right lower extremity is manifested by mild incomplete paralysis of the sciatic nerve.

4.  Peripheral neuropathy and radiculopathy of the left lower extremity is manifested by mild incomplete paralysis of the sciatic nerve.

5.  Bilateral hearing loss disability is manifested, at worst by Level III hearing loss in the right ear and Level I hearing loss in the left ear.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant (or his or her authorized representative) of the appeals pertaining to service connection for weight gain and a higher initial evaluation for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.119, Diagnostic Code 7913 (2014).

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy and radiculopathy of the right lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy and radiculopathy of the left lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal with respect to the issues of entitlement to service connection for weight gain and a higher initial evaluation for erectile dysfunction and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and it is dismissed.

Initial Evaluations for Diabetes Mellitus, Peripheral Neuropathy of the Lower Extremities, and Bilateral Hearing Loss Disability

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in November 2010 discussed the evidence necessary to support the Veteran's claims for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board further notes that this is a case in which the Veteran has challenged the initial evaluations assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, service treatment records and VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases such as this, where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  It has determined that the disabilities in question have not significantly changed, and that uniform ratings are for application.  

	Diabetes Mellitus

38 C.F.R. § 4.119, Diagnostic Code 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

 Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Private medical records show that the Veteran was prescribed oral medication and a restricted diet.  There is no indication that he was advised to limit strenuous occupational or recreational activities.

On VA examination in November 2010, the Veteran's history was reviewed.  He reported that he was diagnosed with diabetes mellitus during a life insurance screening in 1992.  He indicated that he had been on oral medication and diet restriction.  The examiner noted that there was no history of diabetes related hospitalization or surgery, pancreatic trauma, or diabetes related neoplasm.  The Veteran reported that he was restricted in his ability to perform strenuous activities, noting that he limited yard work.  He stated that he had been instructed to follow a restricted diet.  

In June 2012, the Veteran stated that he was insulin dependent.  He submitted the report of laboratory testing conducted in May 2012.  His provider noted that she would prescribe insulin injections.  

In August 2013, the Veteran was seen by his private provider, who assessed uncontrolled diabetes mellitus.  The Veteran was advised to continue to lose two pounds per month.  

During his September 2013 hearing, the Veteran testified that his diabetes had worsened.  He noted that his insulin had been increased.  He also indicated that he was on a restricted diet, and that he had been advised to exercise.  

An additional VA examination was conducted in October 2013.  The examiner noted that the Veteran's diabetes was managed by restricted diet, one insulin injection per day, and oral hypoglycemic agents.  She stated that regulation of activities had not been prescribed as part of the medical management of the Veteran's diabetes.  She noted that the Veteran visited his diabetic care provider fewer than two times per month.  She further noted that there had been no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.   

In November 2013, the Veteran's private provider again advised the Veteran to lose two pounds per month.  

 Having carefully considered the evidence pertaining to this claim, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  In that regard, the Board observes that the Veteran is not medically restricted in his ability to perform strenuous activities due to his diabetes mellitus.  As noted, restriction of activities is defined by the regulation as the avoidance of strenuous occupational and recreational activities, and that medical evidence is necessary to establish this fact.  In this case, the evidence fails to demonstrate that the Veteran is medically restricted in his activities because of his diabetes mellitus.  Rather, in 2013 the Veteran testified that he had been encouraged to exercise, and records show that his private provider has encouraged weight loss.  The October 2013 VA examiner specifically stated that the Veteran was not restricted by his diabetes in his ability to perform strenuous activities.  In essence, the most probative evidence weighs strongly against finding that there are specific restrictions based on the Veteran's diabetes, as contemplated by the criteria for a 40 percent rating.  Furthermore, neither the medical nor lay evidence of record suggests that the criteria for evaluations of 60 or 100 percent are met.

The Board notes that the Veteran is competent to report that his disability is worse, and acknowledges his report that he is restricted in his ability to perform strenuous activities such as yard work.  However, the medical evidence does not demonstrate that he is medically restricted from activity; rather, he has testified that he is encouraged by his medical provider to exercise and lose weight.  In sum, both the lay and medical evidence of record demonstrate that the current 20 percent evaluation fully contemplates the severity of the Veteran's diabetes mellitus.  The evidence preponderates against a finding that increased evaluation are warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Peripheral Neuropathy

The Veteran's radiculopathy of the lower extremities is evaluated as 10 percent for each lower extremity, pursuant to the criteria for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2014). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2014).

On VA diabetes examination in November 2010, the examiner noted that reflexes in the lower extremities were normal.  Pain and pinprick were decreased from the shin distally to the toes.  Position sense was normal.  Light touch was decreased at the shin and distally to the toes.  Dysesthesias were noted at the toes.  Motor examination was 5/5 throughout the lower extremities.  

An additional VA examination was carried out in August 2012.  The examiner provided a diagnosis of diabetic peripheral neuropathy.  The Veteran reported numbness in his feet in a stocking like pattern.  The examiner noted no constant pain.  Mild pain, paresthesias and/or dysesthesias and numbness was noted in the bilateral lower extremities.  Strength testing revealed normal strength at the knees and ankles.  Deep tendon reflexes were decreased at the knees and ankles.  Light touch/monofilament testing revealed normal sensation at the knees and thighs, as well as the ankle and lower let.  Sensation was decreased at the foot and toes.  The examiner noted that there was no muscle atrophy.  There were no trophic changes.  The examiner concluded that the Veteran had mild incomplete paralysis of the sciatic nerve and the femoral nerve.

During his September 2013 hearing, the Veteran testified that his peripheral neuropathy had worsened.

On VA examination in October 2013, the Veteran's history was reviewed.  He reported numbness and tingling in his feet in a stocking like pattern.  He stated that the numbness was worst in his great toes.  The examiner provided a diagnosis of diabetic peripheral neuropathy.  She indicated that there was no constant pain.  She noted that the Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Strength was 5/5 at the knees and ankles.  Deep tendon reflexes were decreased.  Light touch/monofilament testing was normal at the knees and thighs and ankles and lower legs.  It was decreased at the feet and toes.  Cold sensation was normal.  There was no muscle atrophy or trophic changes.  The examiner concluded that the Veteran had mild incomplete paralysis of the sciatic and femoral nerves.  

Upon careful review of the record, the Board has concluded that evaluations in excess of 10 percent each are not warranted for the appeal period.  In that regard, the evidence of record demonstrates no more than mild incomplete paralysis associated with the Veteran's diabetic peripheral neuropathy.  An evaluation in excess of 10 percent requires evidence of moderate incomplete paralysis of the sciatic nerve.  Such is not shown in this case.  Rather, the only evidence addressing the severity of the Veteran's peripheral neuropathy consists of the VA examination reports, and they indicate that peripheral neuropathy is no more than mild.  

The Board notes that the Veteran is competent to report the severity of his neurological disabilities.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for these disabilities are appropriate.  The evidence preponderates against a finding that increased evaluation are warranted.  As such, the appeal is denied.  Gilbert.

	Bilateral Hearing Loss Disability

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2014).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such, § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear. The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

On VA examination in December 2010, the Veteran's  history was reviewed.  Audiometric testing revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
45
50
40
LEFT
30
40
40
50
39

Speech recognition scores were 80 percent for the right ear and 94 percent for the left.  

An October 2012 VA examination report notes that an audiogram in July 2012 revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
45
45
39
LEFT
30
40
40
50
40

Speech recognition scores were not reported; however, an October 2013 VA examination report indicated that these scores were recorded as 96 percent for the right ear and 98 percent for the left.  

On VA examination in October 2013, the following puretone thresholds were elicited on audiometric testing:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
45
50
40
LEFT
25
40
45
50
40

Speech recognition scores were 96 percent for the right ear and 100 percent for the left.  The examiner noted the Veteran's report that he had been having more difficulty hearing on the telephone.  She noted that while the Veteran was currently retired, his hearing loss did not prevent him from performing any of his daily activities, nor would it prevent him from obtaining or maintaining employment.  

The Board observes that application of the regulation to the findings of the December 2010 examination results in a numeric designation of III for the right ear and I for the left.  Application of the regulation to the findings of the subsequent October 2012 and October 2013 examinations results in numeric designations of I for each ear.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2014).   As such, the currently assigned noncompensable evaluation is correct.

The Board does not doubt the sincerity of the Veteran's assertions that his hearing loss is of such severity that it warrants compensation.  However, the Board must uphold the law as it is currently written, which requires objective audiometric testing at certain levels to qualify for compensation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's hearing loss disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

With respect to diabetes and peripheral neuropathy, the record demonstrates that the Veteran is prescribed a restricted diet and both insulin and oral hypoglycemic agents; such is fully contemplated by the schedule.  The record also demonstrates that lower extremity peripheral neuropathy is no more than mild, which is contemplated by the current 10 percent evaluations.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

Furthermore, with regard to hearing loss, although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the Board determines that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 
20 percent evaluation for diabetes mellitus, a 20 percent evaluation for peripheral neuropathy of the right upper extremity, a 20 percent evaluation for peripheral neuropathy of the left upper extremity, a 10 percent evaluation for degenerative joint disease of the thoracolumbar spine, a 10 percent evaluation for peripheral neuropathy of the right lower extremity, a 10 percent evaluation for peripheral neuropathy of the left lower extremity, a 10 percent evaluation for tinnitus, a 10 percent evaluation for gastroesophageal reflux disease, and noncompensable evaluations for bilateral hearing loss disability and erectile dysfunction.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected diabetes mellitus, lower extremity peripheral neuropathy, and hearing loss result in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

CONTINUED ON NEXT PAGE

ORDER

The appeals with respect to the issues of entitlement to service connection for weight gain and a higher initial evaluation for erectile dysfunction are dismissed.

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy and radiculopathy of the right lower extremity is denied.  

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy and radiculopathy of the left lower extremity is denied.  

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.


REMAND

	PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, specifically PTSD.  During his hearing, he acknowledged that he had not been given a diagnosis of PTSD.  However, VA treatment records associated with the electronic record indicate that in September 2013, the Veteran requested a consultation with VA mental health to be screened for PTSD.  The provider noted that a consultation request had been sent.  No VA treatment records subsequent to this report are associated with the claims file.  As any mental health treatment records generated as the result of this consult request and thereafter might be relevant to the Veteran's claim, they should be obtained.  


	Hypertension

The Veteran also seeks service connection for hypertension, which he claims is associated with this service-connected diabetes mellitus.  On VA examination in November 2010, the Veteran reported that he was diagnosed with diabetes in 1992 and with hypertension in 1995.  Private medical records appear to support a finding that diabetes mellitus predated hypertension, although the dates differ from those reported by the Veteran in 2010.  A February 1995 report indicates the Veteran's request to have his glucose checked following abnormalities found in an insurance physical.  Diabetes mellitus was diagnosed at that time.  A diagnosis of hypertension does not appear in these records until 1999.

On VA examination in August 2012, the examiner opined that diabetes had not caused hypertension, reasoning that there was no renal involvement.  She further stated that hypertension was not aggravated by diabetes mellitus, noting that hypertension was well controlled.  Unfortunately, this reasoning does fully explain the medical principles underlying the examiner's conclusions.  Thus, the Board finds that the examination report is inadequate for the purpose of deciding the claim, and that a new examination must be conducted.  

	TDIU

As noted above, the issue of entitlement to a TDIU is part and parcel to the increased ratings currently before the Board.  The March 2014 rating decision denied a TDIU.  However, the Veteran has not been issued an SSOC advising him of the laws and regulations pertinent to the adjudication of a claim for TDIU.  Moreover, it is not entirely clear whether the Veteran has been provided with sufficient notice as to the evidence and information necessary to substantiate a claim of entitlement to a TDIU.  As the Board has determined that this claim is in appellate status, it must be remanded for sufficient notice and issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding private records pertaining to treatment for his service-connected disabilities.  Upon receipt of his response, attempt to obtain all sufficiently identified records.

Obtain VA treatment records for the period from September 2013 to the present, to specifically include any mental health treatment records.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Issue an appropriate duty to assist letter regarding the issue of entitlement to a TDIU.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims folder should be forwarded to the examiner for review.  The examiner should elicit a history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Following review of the record and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

6.  Issue the Veteran a statement of the case on the issue of entitlement to a TDIU, pursuant to 38 C.F.R. § 19.31 (2014).  

7.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


